              Case 2:20-cr-00093-RSM Document 120 Filed 11/16/20 Page 1 of 4




 1                                                            The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
10
       UNITED STATES OF AMERICA,                              NO.    CR20-093 RSM
11
                                        Plaintiff,
12                                                            ORDER
       v.
13
       (1) DELMER VELASQUEZ-LICONA,
14     (2) RODRIGO ALVAREZ-QUINONEZ,
15     (3) JORGE CRUZ-HERNANDEZ,
       (4) JUAN HERNANDEZ-HERNANDEZ,
16     (5) JOSE FERNANDO ESCOTO-FIALLOS,
       (6) SAUL SUAREZ-MATA,
17
       (7) JORGE ALBERTO RAMOS, and
18     (8) TARA SCOTT,
19                                      Defendants.
20
21           The Court issues this Order after considering the stipulated motion of the parties
22 regarding a proposed pre-trial scheduling order. Trial in this matter is currently scheduled for
23 September 13, 2021.
24           NOW, THEREFORE, IT IS HEREBY ORDERED that the following scheduling
25 deadlines be applied to this case:
26           Pre-trial Motions and Preliminary Motions in Limine: The pretrial motions and
27 preliminary motions in limine deadline is August 2, 2021 (six weeks before trial). All
28 motions in limine relating to previously produced discovery should be filed by this date.

      Order - 1
      U.S. v. Velasquez-Licona et al., CR20-093 RSM
             Case 2:20-cr-00093-RSM Document 120 Filed 11/16/20 Page 2 of 4




 1          Designation of Calls for Trial. The government shall identify intercepted calls and
 2 other communications it plans to use at trial, and provide at least rough transcripts of these
 3 calls, by August 16, 2021 (four weeks before trial).
 4          Federal Rule of Evidence 404(b): The deadline for designation of Rule 404(b)
 5 evidence is August 16, 2021 (four weeks before trial).
 6          Expert Opinions: The deadline for providing notice of any experts is August 16,
 7 2021 (four weeks before trial). However, the Court recognize the DEA laboratory has a
 8 significant backlog in both analyzing drug evidence and fingerprint evidence. If these reports
 9 have not yet been generated, the government shall so indicate to the Court and defense by
10 August 16, 2021 (four weeks before trial) and provide information as to when such reports
11 will reasonably be available.
12          Jenks Act. The deadline for the government to provide Jenks Act discovery is August
13 16, 2021 (four weeks before trial).
14          Henthorn Information: The deadline for the government to provide impeachment
15 information contained in law enforcement personnel files is August 30, 2021 (two weeks
16 before trial).
17          Confidential Informants: If the government decides it will call confidential
18 informants to testify at trial, the government shall provide impeachment information as to
19 any such informant by August 30, 2021 (two weeks before trial).
20          Proposed Jury Instructions, Proposed Voir Dire, Trial Memoranda, Witness
21 Lists, Evidence Lists, and Secondary Motions in Limine: The deadline for the parties to
22 file Proposed Jury Instructions, Proposed Voir Dire, Trial Memoranda, Witness Lists, and
23 Evidence Lists is September 6, 2021 (one week before trial). In addition, the parties may file
24 motions in limine relating to any discovery produced after the preliminary motions in limine
25 deadline (August 2, 2021).
26          IT IS FURTHER ORDERED that if the Court is ordered closed for the month of
27 September 2021 due to the COVID-19 pandemic, the above deadlines are stricken and the
28 parties are directed to submit a new scheduling order to the Court.

     Order - 2
     U.S. v. Velasquez-Licona et al., CR20-093 RSM
             Case 2:20-cr-00093-RSM Document 120 Filed 11/16/20 Page 3 of 4




 1          IT IS FURTHER ORDERED that if it appears likely the Court will be closed in the
 2 month of September 2021 due to the COVID-19 pandemic, the parties may jointly or
 3 separately move the Court to amend any or all of the above deadlines.
 4
 5          DATED this 16th day of November, 2020.
 6
 7
 8
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT JUDGE
 9
10
11
12 Presented by:
   BRIAN T. MORAN
13 United States Attorney
14
   /s/ Stephen Hobbs
15 STEPHEN HOBBS
16 BENJAMIN DIGGS
   Assistant United States Attorneys
17
18
19 Reviewed and approved:
20
   /s/ Lauren Mariko Wegener
21 Timothy Lohraff
22 Lauren Mariko Wegener
   Counsel for Velasquez-Licona
23
24 /s/
   Terrence Kellogg
25 Counsel for Alvarez-Quinonez
26
   /s/Jennifer Howitz
27 Jennifer Horwitz
28 Fatima Dilek

     Order - 3
     U.S. v. Velasquez-Licona et al., CR20-093 RSM
             Case 2:20-cr-00093-RSM Document 120 Filed 11/16/20 Page 4 of 4




 1 Counsel for Cruz-Hernandez
   /s/ Barry Flegenheimer
 2 Barry Flegenheimer
 3 Counsel for Hernandez-Hernandez
 4
   /s/ Christopher Black
 5 Christopher Black
   Sade Smith
 6
   Counsel for Escoto-Fiallos
 7
   /s/ Peter Camiel
 8
   Peter Camiel
 9 Counsel for Suarez-Mata
10
   /s/ Phil Brennan
11 Phil Brennan
   Counsel for Ramos
12
13 /s/ Cathy Gormley
   Cathy Gormley
14
   Counsel for Scott
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Order - 4
     U.S. v. Velasquez-Licona et al., CR20-093 RSM
